             Case 3:18-cr-00203-EMC Document 221 Filed 07/23/19 Page 1 of 7



 1   MICAH L. RUBBO (CSBN 267465)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     micah.rubbo@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                               UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                              No. 18-cr-00203-EMC
14
15                                                          UNITED STATES’ MOTION IN
                     v.                                     LIMINE # 2 TO PRECLUDE JURY
16                                                          NULLIFICATION ARGUMENTS
17    CHRISTOPHER LISCHEWSKI,
                                                            Date: August 27, 2019
18
                             Defendant.                     Time: 2:30 p.m.
19                                                          Judge: Hon. Edward M. Chen
                                                            Courtroom: 5, 17th Floor
20
21
22                                         INTRODUCTION
23           The United States moves this Court for an in limine order prohibiting evidence and
24   arguments by defendant aimed at jury nullification. Such arguments are irrelevant and unfairly
25   prejudicial and should be excluded under Federal Rules of Evidence 401, 402, and 403. While
26   such evidence is universally inadmissible, the government specifically moves to preclude
27   defendant from offering evidence or argument about the following issues because they have no
28   bearing on defendant’s guilt or innocence:


     US’ MIL # 2 TO PRECLUDE JURY NULLIFICATION ARGUMENTS
     No. 18-cr-00203-EMC                            1
                 Case 3:18-cr-00203-EMC Document 221 Filed 07/23/19 Page 2 of 7



 1          I.       The punishment allowable by law for a violation of 15 U.S.C. § 1 and the
 2                   collateral consequences a conviction may have on defendant;
 3          II.      The government’s charging decisions in the investigation that gave rise to the
 4                   indictment; and
 5          III.     The personal characteristics or other unique circumstances of defendant.
 6   The only reason defendant might offer such evidence or arguments is to try to engender
 7   sympathy from the jury, thereby impermissibly encouraging jury nullification. The evidence
 8   should therefore be excluded.
 9                                              ARGUMENT
10          There is no right to jury nullification.1 United States v. Kleinman, 880 F.3d 1020, 1031
11   (9th Cir. 2018) (holding that “juries do not have a right to nullify, and courts have no
12   corresponding duty to ensure that juries are able to exercise this power, such as by giving jury
13   instructions on the power to nullify.” (citation omitted)); United States v. Funches, 135 F.3d
14   1405, 1409 (11th Cir. 1998) (“[T]he potential for [jury] nullification is no basis for admitting
15   otherwise irrelevant evidence.”). Jurors have a duty to follow the law “whether [they] agree with
16   that law or not.” Ninth Circuit Model Criminal Jury Instructions, 3.1 (2010); accord Merced v.
17   McGrath, 426 F.3d 1076, 1079 (9th Cir. 2005) (“‘[I]t is the duty of juries in criminal cases to
18   take the law from the court, and apply that law to the facts as they find them to be from the
19   evidence.’”) (quoting Sparf v. United States, 156 U.S. 51, 102 (1895)). The jury’s sole duty in
20   any criminal case is to be the finder of fact as to whether the government has proven the
21   elements of the charged offense—here, one count of violating the Sherman Act, 15 U.S.C. § 1.
22          In light of this duty to follow the law, the Ninth Circuit proscribes evidence and
23   arguments that encourage jury nullification. See, e.g., United States v. Lynch, 903 F.3d 1061,
24   1079 (9th Cir. 2018) (“It is clear that ‘no juror has a right to engage in nullification,’ that such
25
     1
26           Black’s Law Dictionary defines jury nullification as “a jury’s knowing and deliberate
     rejection of the evidence or refusal to apply the law either because the jury wants to send a
27   message about some social issue that is larger than the case itself or because the result dictated
28   by law is contrary to the jury’s sense of justice, morality, or fairness.” Black’s Law Dictionary,
     862 (7th ed. 1999).

     US’ MIL # 2 TO PRECLUDE JURY NULLIFICATION ARGUMENTS
     No. 18-cr-00203-EMC                            2
              Case 3:18-cr-00203-EMC Document 221 Filed 07/23/19 Page 3 of 7



 1   nullification is ‘a violation of a juror's sworn duty to follow the law as instructed by the court,’
 2   and, to that end, ‘trial courts have the duty to forestall or prevent such conduct,’ including ‘by
 3   firm instruction or admonition.’” (citing Merced, 426 F.3d at 1079-80)); United States v. Blixt,
 4   548 F.3d 882, 890 (9th Cir. 2008) (“[T]he district court, exercising considerable restraint in the
 5   face of blatant jury nullification arguments, properly instructed the jury to disregard counsel’s
 6   statements”). As one Ninth Circuit judge explained: “neither a defendant nor his attorney has a
 7   right to present to a jury evidence that is irrelevant to a legal defense to, or an element of, the
 8   crime charged. Verdicts must be based on the law and the evidence, not on jury nullification[.]”
 9   Zal v. Steppe, 968 F.2d 924, 930 (9th Cir. 1992) (Trott, J., concurring) (emphasis in original). As
10   a result, “trial courts have the duty to forestall or prevent” argument and evidence aimed at jury
11   nullification. Merced, 426 F.3d at 1079-80 (citation and quotation omitted).
12          The Court should therefore exclude all evidence aimed at encouraging jury nullification,
13   including the categories of evidence discussed below, because such arguments and evidence are
14   irrelevant to the ultimate issue of defendant’s guilt or innocence.
15   I.     Evidence or Arguments Relating to Defendant’s Possible Punishment or
            Consequences of Conviction Should be Excluded
16
17          Defendant should not be permitted to introduce evidence or argument regarding
18   punishment and consequences of conviction. A jury’s sole function in a criminal prosecution is
19   to determine guilt or innocence, not to impose sentence. Shannon v. United States, 512 U.S. 573,
20   579 (1994); United States v. Collins, 109 F.3d 1413, 1421 (9th Cir. 1997) (“sentencing is the
21   province of the judge, not the jury”) (quoting United States v. Sherpa, 97 F.3d 1239, 1244-45
22   (9th Cir. 1996)). For this reason, “juries are not to consider the consequences of their verdicts,”
23   and “[i]nformation regarding the consequences of a verdict is therefore irrelevant to the jury’s
24   task.” Shannon, 512 U.S. at 579. Because evidence and arguments about the period of
25   incarceration, possible fines, and other collateral consequences of conviction are not probative of
26   guilt or innocence, the Supreme Court has explained that allowing such evidence at trial invites
27   the jury to “ponder matters that are not within their province, distracts them from their
28   factfinding responsibilities, and creates a strong possibility of confusion.” Id.


     US’ MIL # 2 TO PRECLUDE JURY NULLIFICATION ARGUMENTS
     No. 18-cr-00203-EMC                            3
              Case 3:18-cr-00203-EMC Document 221 Filed 07/23/19 Page 4 of 7



 1          The Ninth Circuit has reached the same conclusion:
 2          To inform the jury that the court may impose minimum or maximum sentence . . .
            or other matters relating to disposition of the defendant, tend to draw the attention
 3          of the jury away from their chief function as sole judges of the facts, open the door
 4          to compromise verdicts and to confuse the issue or issues to be decided.

 5   United States v. Frank, 956 F.2d 872, 879 (9th Cir. 1992) (quoting Pope v. United States, 298
 6   F.2d 507, 508 (5th Cir. 1962)). This principle is so important that the Ninth Circuit model jury
 7   instructions specifically provide that the jury “may not consider punishment in deciding whether
 8   the government has proved its case against the defendant beyond a reasonable doubt.” Ninth
 9   Circuit Model Criminal Jury Instructions, 7.4 (2010).
10          Because the jury may not consider punishment, the Court should exclude any evidence or
11   argument regarding defendant’s potential period of incarceration, including any evidence of the
12   statutory maximum for this offense, or potential criminal fine if convicted. It is similarly
13   improper for defendant to argue or introduce evidence of the collateral consequences he faces if
14   convicted. This would include, for example, evidence or argument that he or his family would
15   suffer hardships or that his reputation or career would be tarnished in the event of a guilty
16   verdict. This evidence, like evidence of potential punishment, is not relevant to defendant’s guilt
17   or innocence. Rather than helping jurors carry out their duties of determining guilt or innocence,
18   such evidence or arguments only threaten to cloud juror thinking and invite nullification.
19   Accordingly, such evidence and arguments should be excluded.
20   II.    Evidence or Arguments about the Disposition of Nontestifying Witness Should Be
            Excluded
21
22          Defendant should not be permitted to introduce evidence or argument regarding the
23   government’s exercise of its prosecutorial discretion. Any argument by defendant that
24   nontestifying coconspirators have not been charged in this case is an impermissible attempt at
25   jury nullification. Specifically, the government anticipates that defendant may try to raise with
26   the jury: (1) the absence of charges against Tri-Union Seafoods LLC d/b/a Chicken of the Sea
27   (“COSI”) and its executives; and (2) the charges, or lack thereof, against certain of defendant’s
28   coconspirators. While information relating to immunity, cooperation, or plea agreements with


     US’ MIL # 2 TO PRECLUDE JURY NULLIFICATION ARGUMENTS
     No. 18-cr-00203-EMC                            4
              Case 3:18-cr-00203-EMC Document 221 Filed 07/23/19 Page 5 of 7



 1   testifying witnesses is relevant to bias, those agreements may not be the subject of questioning of
 2   witnesses who are not covered by those agreements or of argument for any purpose other than
 3   demonstration of motivation or bias of a testifying witness. The decision by the government to
 4   charge or not charge a person or corporation with a crime is purely within the government’s
 5   prosecutorial discretion. Such evidence or arguments have no bearing on the issue of
 6   defendant’s guilt or innocence and must therefore be excluded.
 7          It is well established that issues of prosecutorial discretion have no relevance to the guilt
 8   or innocence of the accused. For example, in United States v. Young, the defendant appealed the
 9   district court’s exclusion of evidence that a coconspirator was arrested for drug crimes along
10   with the defendant but was later released and not charged. 20 F.3d 758, 765 (7th Cir. 1994).
11   The Seventh Circuit affirmed the district court’s ruling that this evidence was irrelevant:
12          [The defendant’s] defense at trial was that he did not knowingly participate in the
            attempted cocaine purchase. Accordingly, the primary issue for the jury was
13          whether the government met its burden of proof as to [the defendant’s] knowledge.
14          Whether or not [the coconspirator] was criminally charged does not make the facts
            relating to [the defendant’s] knowledge and participation in the attempted purchase
15          more or less probable.
16   Id.; see also Walker v. Bonenberger, 438 F.3d 884, 890 (8th Cir. 2006) (finding that “[e]vidence
17   concerning the prosecutor’s subjective evaluation of the case against [another potential
18   defendant] and corresponding exercise of prosecutorial discretion would not be relevant” to the
19   question of whether there was a Fourth Amendment violation); United States v. Jackson, 721 F.
20   App’x 631, 633 (9th Cir.), cert. denied, 139 S. Ct. 169, (2018) (“Defense counsel’s line of
21   questioning . . . attempt[ing] to raise questions as to the charging decisions” was properly
22   excluded).
23          Similarly, in this case, where the question for the jury is whether defendant knowingly
24   participated in a price-fixing conspiracy, the fact that other subjects of the investigation have not
25   been charged has no tendency to make any fact of consequence more or less likely in the trial of
26   defendant’s guilt or innocence. “The fact that not all criminals are prosecuted is no valid defense
27   to the one prosecuted.” United States v. Choate, 619 F.2d 21, 23 (9th Cir. 1980) (citations
28   omitted). To the contrary, the only purpose of such evidence is to provoke an emotional


     US’ MIL # 2 TO PRECLUDE JURY NULLIFICATION ARGUMENTS
     No. 18-cr-00203-EMC                            5
              Case 3:18-cr-00203-EMC Document 221 Filed 07/23/19 Page 6 of 7



 1   response from the jury based on perceived inequities in charging decisions, to encourage jury
 2   nullification. Accordingly, such evidence and related arguments should be excluded.
 3   III.   Evidence or Arguments About Defendant’s Personal Characteristics Should be
            Excluded
 4
 5          Defendant should not be permitted to introduce evidence or argument regarding
 6   irrelevant personal characteristics. Courts routinely exclude as irrelevant and unfairly prejudicial
 7   evidence of a defendant’s or witness’s characteristics or circumstances, where, as here, such
 8   evidence serves no other purpose than to attempt to curry sympathy from the jury. See, e.g.,
 9   United States v. Lloyd, 807 F.3d 1128, 1163 (9th Cir. 2015) (affirming district court’s exclusion
10   of testimony about the birth of appellant’s daughter because it “was only marginally relevant to
11   show his mens rea” and “carried a high risk of evoking an emotional response”); United States v.
12   Paccione, 949 F.2d 1183, 1201 (2d Cir. 1991) (affirming exclusion of testimony in RICO and
13   mail fraud prosecution by defendant’s character witnesses as to the fact that the defendant had a
14   son with cerebral palsy).
15          For specific instances of conduct to be admissible, defendant’s character must be an
16   essential element of a charge or defense. Fed. R. Evid. 405(b); United States v. Barry, 814 F.2d
17   1400, 1403 n.6 (9th Cir. 1987). For example, a defendant’s character is an “essential element”
18   where the government must prove predisposition to refute an entrapment defense. By contrast,
19   defendant’s character is not an essential element of whether he knowingly participated in a price-
20   fixing conspiracy. Where, as here, character is not an essential element of the charge, evidence
21   of good conduct is inadmissible to negate criminal intent. United States v. Camejo, 929 F.2d
22   610, 613 (11th Cir. 1991) (“Evidence of good conduct is not admissible to negate criminal
23   intent.”) (citing Michelson v. United States, 335 U.S. 469, 477 (1948)); see also Herzog v. United
24   States, 226 F.2d 561, 565 (9th Cir. 1955), adhered to on reh’g, 235 F.2d 664 (9th Cir. 1956) (“A
25   defendant cannot establish his innocence of crime by showing that he did not commit similar
26   crimes on other occasions.”); United States v. Ellisor, 522 F.3d 1255, 1270-71 (11th Cir. 2008)
27   (finding that district court properly excluded defendant’s evidence of other allegedly legitimate
28   //


     US’ MIL # 2 TO PRECLUDE JURY NULLIFICATION ARGUMENTS
     No. 18-cr-00203-EMC                            6
              Case 3:18-cr-00203-EMC Document 221 Filed 07/23/19 Page 7 of 7



 1   business activities, noting that “[t]hese specific acts of good character were inadmissible under
 2   Rules 404(b) and 405(b) to prove [the defendant’s] action in conformity therewith”).
 3          Defendant should therefore be precluded from introducing evidence or arguments relating
 4   to his personal characteristics such as age, health, family circumstances, financial means,
 5   philanthropy, community involvement, security clearances, or work he has done with or for the
 6   U.S. government. (See, e.g., Defendant’s Motion for Permission to Travel, Dkt. No. 26 at 3:2-7
 7   (identifying certain personal characteristics in connection with a petition to travel)). These issues
 8   have no bearing on whether defendant knowingly participated in an agreement to fix prices in
 9   violation of Section 1 of the Sherman Act—the only question for the jury to decide.
10   Accordingly, the government asks this Court to issue an order prohibiting defendant from
11   introducing evidence of any type or arguments about his prior good deeds or personal
12   characteristics or circumstances.
13                                            CONCLUSION
14          For the foregoing reasons, the United States’ Motion in Limine to Preclude Jury
15   Nullification Arguments should be granted.
16
17   Dated: July 23, 2019                                  Respectfully submitted,
18
                                                           /s/ Micah L. Rubbo
19                                                         MICAH L. RUBBO
20                                                         LESLIE A. WULFF
                                                           MIKAL J. CONDON
21                                                         ANDREW SCHUPANITZ
                                                           Trial Attorneys
22                                                         U.S. Department of Justice
23                                                         Antitrust Division

24
25
26
27
28


     US’ MIL # 2 TO PRECLUDE JURY NULLIFICATION ARGUMENTS
     No. 18-cr-00203-EMC                            7
